REQUESTED BY: Dear Senator:
You have requested our opinion on the status of an appropriation bill subsequent to the Governor's veto message. The Governor utilized his line item veto to strike a portion of LB 522. The Governor struck $1,953,249 from Program 292 of the Department of Education from the General Fund appropriations. In exercising his line item veto, the Governor stated, `Along with these amounts, there is appropriated $1,953,249 for reimbursement of the 1975-76 special education programs. . . .' You point out in your letter that the Governor did not strike those amounts from that portion of LB 522, which appears on the final reading copy of the bill on page 26, line 26, through page 27, line 1, which provides:
   "There is included in the amount shown $1,953,249 General Funds which shall be expended for the 1975-76 special education program reimbursement."
You ask whether the agency would be required to expend that amount of money for that purpose even though the Governor had reduced the General Fund appropriation by that amount since he did not, in his veto message, strike that amount from the paragraph quoted above.
An addition factor is that on the day following his veto message, which was given May 17, the Governor sent a further communication, dated May 18, 1977, which stated that he should have stricken the amount indicated in the directory portion of LB 522 as well as reducing the General Fund appropriation.
The Constitution, in Article IV, Section 7, provides in part:
   ". . . No appropriations shall be made in excess of the recommendation contained in such budget including any amendment the Governor may make thereto unless by three-fifths vote of the Legislature, and such excess so approved shall be subject to veto by the Governor."
It further provides in Article IV, Section 15, in part:
   "Every bill passed by the Legislature, before it becomes law, shall be presented to the Governor. If he approves he shall sign it, and thereupon it shall become a law, but if he does not approve or reduces any item or items of appropriations, he shall return it with his objections to the Legislature, which shall enter the objections at large upon its journal, and proceed to reconsider the bill. . . The Governor may disapprove or reduce any item or items of appropriation contained in bills passed by the Legislature, and the item or items so disapproved shall be stricken therefrom, and the items reduced shall remain as reduced unless the Legislature has reconsidered the item or items disapproved or reduced and has repassed any such item or items over the objection of the Governor by a three-fifths approval of the members elected."
The effect of these two provisions of the Constitution is to authorize the Governor to reduce legislative appropriations. The language about which you are concerned is clearly specified in the Governor's letter of May 17, 1977, as the sum stricken. As such, that language from page 26, line 26, through page 27, line 1, of the final reading copy of the bill was effectively stricken by the actual language used by the Governor. No specific action is required in striking or deleting sums from the face of a bill. The necessity is to specify the sum disapproved. The veto message made clear the intent of the Governor.
Assuming that the veto is not overridden, the effect will be to strike the authority to expend $1,953,249 for special education reimbursement.
Thus, the Governor's veto message is effective to strike all authority under Program 292, LB 522, relating to the reimbursement of special education expenses from State Department of Education funds for the 1975-76 budget year.